DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1, 2, 6, 7, 14-18, 21, 24 and 25 in the reply filed on 09/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.

Claim Objections
Claim 21 is objected to because of the following informalities:  “of the total material of said filter media” should be added to the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 14 and 21, it is unclear what the percentages are referring to. It is unclear whether they are referring to the total weight percent, the total volume percent, or something else. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 15, 16, 18, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan USPN 5,029,395.
Regarding claim 1, Morgan discloses a media comprising milled whole soybean material (column 3, lines 9-28) and a recyclable material (column 3, lines 9-29: any of the other materials listed, such as wood flour, could be recycled; “a mixture thereof” allows for a mixture of milled soybean and wood flour; also, the paper recited in column 2, line 52 – column 3, line 8 anticipates the claimed recyclable material). 
The preamble “filter media” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. The mat of Morgan is air and water-permeable (Abstract) and therefore could be used as a filter. 
Regarding claims 6 and 7, Morgan discloses that the recyclable material is paper (column 2, line 52 – column 3, line 8). In claim 7, the limitation “recycled” is considered to be a product-by-process limitation since it is drawn to a product, i.e., paper, but it includes a process step of making the product, i.e., "recycled". Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 [R-1]. Structurally, the paper of Morgan anticipates “recycled paper”. 
Regarding claim 15, the limitation “wherein said filter media is used to prepare an air filter for residential or commercial heating, ventilation and air conditioning” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. The media of Morgan could be used to prepare such a filter. 
Regarding claims 16, 24 and 25, the mat of Morgan is air-permeable (Abstract) and therefore can be considered to be an air filter. 
Regarding claim 18, the limitation “wherein said filter is exposed to a cold plasma treatment at the end of the manufacturing process” is considered to be a product-by-process limitation since it is drawn to a product, i.e., the filter, but it includes a process step of making the product, i.e., " exposed to a cold plasma treatment at the end of the manufacturing process ". Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 [R-1]. Since “cold plasma treatment” has not been defined by the claim, the mat of Morgan is deemed to be structurally the same as one that was exposed to some negligible amount of “cold plasma treatment”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 14, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan USPN 5,029,395.
Morgan is relied upon as above. 
Regarding claims 7 and 25, in the alternative, if the paper of Morgan is not deemed to read upon “recycled paper”, it nevertheless would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Morgan so that the paper is recycled paper, in order to use a more environmentally friendly product, as is well-known in the art. MPEP 2144.03 (A-E). 
Regarding claims 2, 14 and 21, Morgan does not disclose the various claimed weight percentages of materials. However, the exact weight percentages of the mat is deemed to be a result effective variable with regard to the integrity and durability of the mat, as is generally known in the art. Since Morgan does not state the weight percentages of the various materials, one having ordinary skill in the art would be motivated to determine the optimum amounts. One having ordinary skill in the art would expect that some amount in the large claimed ranges would be suitable. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 17, Morgan does not disclose that the mat has a MERV ranging from about 3 to about 12. Since Morgan does not disclose that the mat is used as a filter, it would not have been obvious to one having ordinary skill in the art to modify the mat of Morgan to have such a MERV. Furthermore, although Liu “Soy protein isolate/bacterial cellulose composite membranes for high efficiency particulate air filtration” discloses such a filter using a soy protein isolate, nothing in Liu provides one having ordinary skill in the art the motivation to modify the soy protein material to be milled whole soybean material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776